COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



LUIS FERNANDO DORADO,
 
                            Appellant,
 
v.
 
 
THE STATE OF TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00124-CR
 
Appeal from the
 
Criminal
  District Court No. 1
 
of El
  Paso County, Texas 
 
(TC# 20110D04222) 
 



 
MEMORANDUM  OPINION
Pending before the
Court is Luis Fernando Dorado’s motion to dismiss this appeal pursuant to Rule
42.2(a) of the Texas Rules of Appellate Procedure.  As required by that rule, the withdrawal of
the notice of appeal is signed by Appellant. 
Further, the Clerk of this Court has forwarded a duplicate copy of the
written withdrawal to the clerk of the trial court.  Because Appellant has established compliance
with the requirements of Rule 42.2(a), we grant the motion and dismiss the
appeal.
 
May 16, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.
 
(Do Not Publish)